Opinion issued October 20, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-15-00539-CV
                            ———————————
                        RUSSELL KEETON, Appellant
                                         V.
 STEPHEN W. JEWELL AND PENNY MUNCASTER JEWELL, Appellees


                On Appeal from the County Court at Law No. 3
                          Galveston County, Texas
                     Trial Court Case No. CV-0074306


                          MEMORANDUM OPINION

      Appellant, Russell Keeton, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE ANN. §§ 51.207, 51.941(a) (West 2013), 101.041 (West Supp. 2016);

Fees Charged in the Supreme Court, in Civil Cases in the Courts of Appeals, and
Before the Judicial Panel on Multi-District Litigation, Misc. Docket No. 15-9158

(Tex. Aug. 28, 2015). After being notified that this appeal was subject to dismissal,

appellant did not adequately respond. See TEX. R. APP. P. 5, 42.3(c).

      We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Huddle.




                                         2